It is a great honour for 
me to address the General Assembly at its sixty-ninth 
session on behalf of His Majesty King Mswati III, 
Head of State of the Kingdom of eSwatini. I convey 
the congratulations and best wishes of His Majesty the 
King and the people of the Kingdom of eSwatini to the 
President of the General Assembly at its sixty-ninth 
session, a son of Africa. We commend the Secretary-
General and his staff for the good work they are doing 
in creating an enabling environment for all humankind 
to live in peace despite the multiple challenges facing 
the world.

As we gather here, we are very mindful of the 
new challenge that confronts the global community 
following the outbreak of Ebola in some parts of the 
African continent. That disease is claiming hundreds of 
lives and diverting focus and resources from essential 
development initiatives. It is also a serious drawback 
to the attainment of the Millennium Development 
Goals and is a threat to humankind. We urge the United 
Nations and its Members to spare no effort in providing 
all the necessary assistance at its disposal to curb the 
disease and prevent any further loss of life.

My delegation takes this opportunity to thank the 
General Assembly for convening the high-level plenary 
meeting known as the World Conference on Indigenous 
Peoples. It was particularly opportune, as indigenous 
knowledge and practices substantially contribute to the 
sustainable development agenda.

Last week the General Assembly held its twenty-
ninth special session, on follow-up to the Programme 
of Action of the International Conference on Population 
and Development beyond 2014. My delegation was 
pleased to participate in that event. We reaffirm the 
Kingdom’s commitment to the Programme of Action, 
which is as relevant today as it was twenty years ago.

This year the regular session of the General 
Assembly was preceded by the Climate Summit, at 
which Heads of State and Government deliberated on 
issues of environmental protection. Those issues are 
critical to the achievement of sustainable development, 
particularly for the developing countries. We are 
pleased that the Summit was able to mobilize sufficient 
political support for guiding the Conference of the 
Parties to the United Nations Framework Convention 
on Climate Change, to be held in Lima in December. 
The issue of climate change is crucial for many of our 
developing economies, especially on the continent of 
Africa. It has a direct effect on our national objective to 
produce enough food for ourselves. The unpredictable 
weather conditions continue to be of great concern to 
our farmers. We shall continue to call upon the United 
Nations to expedite the issue to prevent further adverse 
effects on our lives.

The theme of the General Assembly at its sixty-
ninth session is “Delivering on and implementing 
a transformative post-2015 development agenda”. It 
resonates well with our call for a development agenda 
that is inclusive. It is a clear indication that we are 
transcending the era of the Millennium Development 
Goals, entering a new chapter of the development 
agenda. As we set the stage for the post-2015 
development agenda, my delegation is heartened to see 
that we have not forgotten our collective inability to 
meet all the Millennium Development Goals.

I commend the co-Chairs of the Open Working 
Group on Sustainable Development Goals for the 
manner in which they ably guided the proceedings of 
the Group. We welcome the outcome document of the 
Open Working Group on Sustainable Development 
Goals (A/68/970) and the goals and targets contained 
therein. The Kingdom of eSwatini is pleased that the 
framework for the post-2015 development agenda has 
taken into account those Millennium Development 
Goals that have not yet been met, especially the 
eradication of poverty. As we begin a new era, let 
us not forget our previous commitments, and let us 
continue to emphasize the urgency for the developed 
partners to honour their official development assistance 
commitments.

Food security remains a critical challenge for the 
African continent, and we wish to reiterate our call 
for the provision of adequate financial resources, the 
transfer of environmentally sound technologies and 
technical assistance to developing countries if we are 
to achieve our development goals. We have abundant 
resources on the continent. However, there is a great 
need for value addition to our products in order to 
maximize our food-production initiatives.

The Kingdom of eSwatini continues to set aside 
a sizeable budget for agriculture. Due to the negative 
effects of climate change, we have a programme to 
construct dams for irrigation throughout the Kingdom. 
Assistance to subsistence farmers with farming inputs 
has also been increased with the intention of increasing 
their yields and thus increasing food production in the 
Kingdom.

The Kingdom of eSwatini fully supports the 
African Union’s road map for development, Agenda 
2063, which is critical to attaining the Millennium 
Development Goals. We are confident that, with United 
Nations support, that approach will accelerate Africa’s 
regional economic integration agenda and help realize 
it, facilitate integration in the world economy and 
ultimately improve the continent’s living standards.

Africa is home to the majority of the world’s fastest-
growing economies, and trade remains an integral 
part of the development agenda. Focus is now on 

sustaining that growth through boosting intra-African 
trade and establishing the continental free trade area. 
It is important, however, that access to the global 
markets remain open to mutually beneficial conditions 
that promote the United Nations ideals of increased 
international cooperation and trade.

We are encouraged by the renewed commitment for 
the economic development of the African continent as 
resolved in different summits. The continent abounds 
with investment opportunities in different sectors, 
such as infrastructure, information, communication, 
technology and energy, to name but a few. That will, 
no doubt, have a huge impact on the sustainable 
development programmes for the continent. It will also 
contribute handsomely to job creation, particularly for 
the youth.

We should ensure that the post-2015 agenda is 
cognizant of the special development needs of developing 
countries, particularly those in Africa. We also give 
particular recognition to those developing countries 
that have special challenges due to their geographical 
position, such as small island developing States and 
landlocked developing countries. My delegation hopes 
that the agenda will also take into consideration the 
special plight of middle-income countries, where the 
majority of the world’s poor reside.

The Government of the Kingdom of eSwatini is 
pleased to note that the Republic of China on Taiwan 
continues to contribute to global issues, and the 
positive developments taking place in that region are 
encouraging. We encourage their full participation in 
all United Nations structures.

As we meet here, in some parts of the world people 
are living in fear as every day thousands of human 
beings, especially vulnerable groups, are losing their 
lives to terrorists. We encourage the United Nations to 
take a leading role in promoting peace and coexistence 
in the world. We call on all those who are fighting 
to find a lasting, peaceful solution to their problems 
through dialogue and not through the barrel of a gun.

In conclusion, the Kingdom of eSwatini would like 
to commend the United Nations and related agencies 
for being a key factor in helping to overcome the 
many complex challenges facing the world today. We 
reiterate our call for peaceful solutions and dialogue 
in all conflict situations so that the United Nations 
may achieve its noble objectives. We take pride in and 
reaffirm our commitment to the principles and ideals 
contained in the Charter of the United Nations. May the 
Almighty God bless us all.
